Judgment in favor of plaintiff against the individual defendant unanimously affirmed, with costs to plaintiff-respondent; judgment in favor of plaintiff against unincorporated association unanimously reversed, the complaint dismissed and judgment is directed to be entered in favor of defendant association, with costs to the appellant association. The proof is legally insufficient to fix liability on the association or its several members (Martin v. Curran, 303 N. Y. 276). With respect to the verdict and judgment rendered in favor of plaintiff against the individual defendant, a cause of action was amply made out and while there were some errors in the admission of evidence, these were not of a substantial character sufficient to be prejudicial to the individual defendant or to constitute reversible error. Settle order. Present — Peek, P. J., Cohn, Breitel and Bastow, JJ.